Citation Nr: 1402971	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  13-21 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a left ankle disability and bilateral hearing loss as a result of service.  Service treatment records reflect findings pertaining to both disabilities.  However, VA examinations are necessary to assess the nature and etiology of any current disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic examination with an appropriate clinician.  The purpose of the examination is to determine the nature and etiology of any current left ankle disability.  The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, must be  available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his left ankle condition, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised:

* A June 1987 reenlistment examination noted a laceration scar on the left ankle.

* The Veteran twisted his left ankle while playing soccer in January 1992.  Examination revealed moderate edema, warmth, full range of motion, good 2-point discrimination, and capillary refill of less than 1 second.  He was diagnosed with a left ankle sprain.  He was treated again two weeks later for unresolved pain.  X-rays were negative at that time.

* A February 1992 reenlistment examination indicated there were no complications from the January 1992 left ankle sprain.

* The Veteran denied a history of foot trouble in May 1994.  A March 1997 examination reflects no abnormalities of the left ankle, and the Veteran again denied a history of foot trouble.

* The Veteran injured his left ankle while playing volleyball in June 2002.  Examination revealed inversion strength of 3/5 and swelling.  The Veteran otherwise had full range of motion.  X-rays were negative for a fracture.

* December 2003 and March 2007 examinations reflects no abnormalities of the left ankle, and the Veteran denied a history of joint pain or foot trouble.

c.  After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(i) What are the currently diagnosed left ankle conditions, including any associated scars?       

(ii) Which of the diagnosed conditions, if any, are related to his period of active service?    

An explanation must be provided for any opinion or conclusion expressed.

2.  Schedule the Veteran for an audiological examination with an appropriate clinician.  The purpose of the examination is to determine the nature and etiology of any current hearing loss disability.  The following considerations will govern the examination:

a.  The claims folder, and a copy of this remand, must be  available to the examiner for review in conjunction with the examination.  The examiner MUST take a complete history from the Veteran as to the onset, nature, and progression of symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran regarding his hearing loss, the examiner must state this, with a fully reasoned explanation.  All appropriate tests and studies should be accomplished.  

b.  The examiner is advised:

* A September 1979 enlistment examination reflects 25 dB thresholds at 500 Hz and 1000 Hz in the left ear, which indicates some hearing loss at these frequencies.

* February 1982 and November 1983 audiograms reflects normal findings.

* February 1984 and June 1987 examinations, and a July 1991 audiogram, noted normal hearing thresholds.

* A February 1992 reenlistment examination reflects a 30 dB threshold at 1000 Hz in the right ear, which indicates some hearing loss at this frequency.

* A March 1997 examination reflects a 25 dB threshold at 1000 Hz in the right ear, which indicates some hearing loss at this frequency.

* A December 2003 examination reflects a 30 dB threshold at 500 Hz and a 35 dB threshold at 1000 Hz in the right ear.  It also shows 25 db thresholds at 500 Hz and 1000 Hz in the left ear, which indicates some hearing loss at these frequencies.

* A March 2007 separation audiogram reflects a 25 dB threshold at 1000 Hz in the right ear, which indicates some hearing loss at this frequency.

c. After a review of the examination findings and the entire evidence of record, the examiner must answer the following questions:

(i) Is the Veteran currently diagnosed with hearing loss? For VA purposes, hearing loss is defined as auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.      

(ii) Is current hearing loss, if present, related to the Veteran's period of active service?    

An explanation must be provided for any opinion or conclusion expressed.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner (and reviewing physician, if any) for corrective action.

4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims for service connection for residuals of a left ankle injury and bilateral hearing loss.  If any claim is not granted in full, the Veteran must be provided an SSOC. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


